USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1390                              UNITED STATES OF AMERICA,                                 Plaintiff, Appellee,                                          v.                                  CLIFFORD A. DOYLE,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. D. Brock Hornby, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            Marcia G. Shein on brief for appellant.            _______________            Jay P. McCloskey,  United States  Attorney, and  F. Mark  Terison,            ________________                                 ________________        Assistant United States Attorney, on brief for appellee.                                 ____________________                                    August 2, 1996                                 ____________________                      Per Curiam.   Upon careful review of the briefs and                      __________            record, we conclude  that the district court  properly denied            appellant's petition as an abuse of the writ, essentially for            the reasons  stated in the  magistrate's recommended decision            as adopted by  the district court.  Petitioner  has not shown            any  external  cause  which prevented  him  from  raising his            present double jeopardy claim in his earlier habeas petition,            and he  has not shown that  failure to address the  merits of            his  claim  will  result  in  a  fundamental  miscarriage  of            justice.                 Our   decision  would  be  the  same  under  either  the            Antiterrorism and Effective  Death Penalty Act of  1996, Pub.            L. 104-132,  110 Stat.  1214 (April 24,  1996), or  the prior            version  of federal  habeas corpus  law, and  so we  need not            decide which version applies here.                 Affirmed.  See 1st Cir. Loc. R. 27.1.                 ________   ___